Opinion by

Greene, J.
Indictment with intent to inflict a bodily injury. The first count, so far as applicable to the present inquiry, charges “ that Albert H. Seamans, of, &c., on the seventh day of November, A. D., 1847, with force and arms, at, &c., did unlawfully, wilfully, and feloniously, make an assault upon Henderson Boggs with a deadly weapon, with an intent then and there to inflict upon, &o., a bodily injury, without any considerable provocation appearing, against the peace,” &c. The second count contains all the material averments of the first, with the additional charge that the assault was made “with a large rock of the weight of two pounds, the same being a deadly instrument, with an intent,” &c.; when the circumstances of the assault evinced “ an abandoned and malignant heart,” &o.
A demurrer having been filed, it was sustained by the court, and the indictment quashed.
The-appeal is now made to us, was not this an erroneous decision ?
There were three causes of demurrer urged,
1. The year when the offence is alleged to have been committed, is expressed in figures, and not in words. In a very few instances, courts have been so tenaciously formal, as to decide that words, not figures, must be used in derognating *420numbers, or in alleging the dale of the offence in an indictment. Finch v. The State, 6 Blackf. 533.
We think it must be difficult for the most acute discriminator, to reveal any good reason for a rule so stringent. With all the safeguards and formal precision which motives of mercy and justice to the accused have incorporated into the common law, numeral figures with the prefix A. D., have been recognized as a sufficient expression of the year in an indictment. State v. Hodgeden, 3 Verm. 481; 1 Chitty Cr. L. 175, and note, Though true by statute of George II., figures and abbreviations were superseded, and English words in detail required ; but that statute not having been enacted in Iowa, is not in force. To remove the possibility of a doubt on this point, our legislature enacted that none of the 'statutes of Great Britain shall be considered as law in Iowa. R. S. p. 541, $ 8.
As words are usually more reliable and certain than mere figures, it is no doubt a more reliable practice to .represent amounts and dates by writing them out in full; especially when time or the amount constitutes an essential ingredient of the offence; but we are clearly of the opinion that if figures are used, .they do not vitiate the indictment.
2. The nature or character of the assault is not sufficiently alleged. If this should be regarded as a proceeding at common law, and if we should upon that rest the sufficiency of the indictment, this objection would hold good, for there is a want of detail and certainty as to the facts and circumstances of the offence, which could not be overlooked in a common law indictment. But this is a statutory proceeding, in which the indictment follows with substantial accuracy, the language of the act upon which it is framed. . When an indictment is thus 'drawn, employing the very words of the law which' defines the offence, its sufficiency cannot well be questioned. The cases cited by the prosecuting attorney, and indeed the prevailing tone of all authorities upon this question, recognize the correctness of the rule.
3. The third -objection urged to the indictment, is virtu*421ally disppsed of by the test which we have -applied to the second. The want of a sufficient description of the instrument or weapon used- or of the manner in which it was used, is obviated by the fact that the description is in the language of the law defining the crime, ft. S.- p. 169, 1 20. No particular description of the instrument used in' the assault, becomes necessary under this section of the statute. If designated as a “ deadly weapon” or instrument, it is sufficient. But in the second count _ of the indictment in this case, a more particular description of the instrument used is given, though not in very accurate or technical language. A stone weighing two pounds cannot properly be styled a ‘¡rock ;n but still the instrument is so described that it cannot well be mistaken, and even in greater detail -than is required by the letter of the statute. The manner in which the stone was used is represented in the language of the act, and is - therefore sufficiently described. In a word, the indictment states, at least in substance, all the facts which constitute the offence under the enactment referred to, and clearly discloses an indictable offence, sufficiently specific to advise the accused of its nature, and to enable him to plead a conviction. or acquittal upon it, in bar of another prosecution for the same offence. This is all that should be required by any .court.
Judgment reversed.